ICJ_010_StatusSouthWestAfrica_UNGA_NA_1950-07-11_ADV_01_NA_02_EN.txt. 164

SEPARATE OPINION BY JUDGE READ

I concur in the part of the Opinion which answers Questions (8)
and (c)—-dealing with the application of Chapter XII of the Charter,
and competence to determine and modify the international status
of South-West Africa—and am in general agreement with the
reasons by which the answers are justified. I also concur in the part
of the answer to Question (a) which relates to the continued substan-
tive international obligations of the Union of South Africa arising
under the Mandate. I am, however, unable to concur in the part
of the answer which is concerned with accountability to, and super-
vision by, the United Nations or in the reasons by which it is justified.
Accordingly, and with regret, I feel bound to state the reasons
which have led me to dissent. |

The Court is asked whether the Union continues “to have inter-
national obligations under the mandate for South-West Africa and,
if so, what are those obligations ?” To answer this question, it is
necessary to examine the international obligations under the
Mandate as they existed before the dissolution of the League, to
consider the effect of the dissolution, and to ascertain whether any
other factors have affected the continuance of those obligations.

For this purpose, it is unnecessary to retrace the ground covered
by the Opinion of the Court. It is sufficient to note that the inter-
national status of South-West Africa was that of a mandated
territory. The Union of South Africa exercised most of the powers
which are inherent in sovereignty, but the residual elements were
neither exercised nor possessed by the Union. It was subject to
three kinds of international obligations.

The first, and the most important, were obligations designed to
secure and protect the well-being of the inhabitants. They did not
enure to the benefit of the Members of the League, although each
and every Member had a legal right to insist upon their discharge.
The most important, the corner-stone of the Mandates System, was
“the principle that the well-being and development of such peoples
forms a sacred trust of civilization’, a principle which was estab-
lished in paragraph 1 of Article 22 of the Covenant.

The second kind of obligations comprised those which were due

to, and enured to, the benefit of the Members of the League: ¢.g.,
in respect of missionaries and nationals.

40
SEPARATE OPINION BY JUDGE READ 165

The third kind of obligations comprised the legal duties which
were concerned with the supervision and enforcement of the first
and the second. There was the compulsory jurisdiction of the
Permanent Court, established by Article 7 of the Mandate Agree-
ment ; and there was the system of report, accountability, super-
vision and modification, under paragraphs 7, 8 and 9 of Article 22,
and Articles 6 and 7 of the Mandate Agreement. This third class of
obligations was the new element in the Mandates System, and its
importance should not be underrated. At the same time it should
not be overestimated. The disappearance of the obligations included
in the first and the second classes would bring the Mandates System
to an end. The disappearance of the regime of report, account-
ability, supervision and modification, through the Council and the
Permanent Mandates Commission, might weaken the Mandates
System ; but it would not. bring it to an end. As a matter of fact,
the record shows that the paralysis of those agencies during six
war years had no detrimental effect upon the maintenance of the
well-being and development of the peoples.

These obligations have one point in common. Each Member of
the League had a legal interest, vis-à-vis the Mandatory Power, in
matters “relating to the interpretation or the application of the
provisions of the Mandate” ; and had a legal right to assert its
interest against the Union by invoking the compulsory jurisdiction
of the Permanent Court (Article 7 of the Mandate Agreement).
Further, each Member, at the time of dissolution, had substantive
legal rights against the Union in respect of the Mandate. A substan-
tial number of Members of the League were not signatories of the
Charter, and have not since been admitted to membership in the
United Nations. It is a principle of international law that the
parties to a multilateral treaty, regardless of their number or import-
ance, cannot prejudice the legal rights of other States. The United
Nations, by signing and ratifying the Charter, could and did estab-
lish the competence of the Organization to perform functions in
relation to the mandated territories. They could not, in law,
transfer functions from the League to the Organization, without
the consent and authority of the League, or of Members of the
League whose iegal rights would thus be impaired. Consequently,
while the Charter had come into force and the organization of the
United Nations had come into being before the dissolution of the
League, the legal rights of many States, which were not members
of the new Organization, as regards the mandated territories
including South-West Africa, remained in full force and vigor.

Bearing in mind the nature of the international status of South-
West Africa under the Mandates System, it is necessary to consider
the effect of the dissolution of the League. In this matter, I concur

41
SEPARATE OPINION BY JUDGE READ 166

in the view of my colleagues that the international status of South-
West Africa, as a mandated territory, survived the League. I also
agree with their view that the international obligations of the
Union under the Mandate continued. On the other hand, I differ
from the majority on two points: (1} I regard as significant the
survival of the rights and legal interests of the Members of the
League ; and (2) in the effect of the dissolution upon certain of
the auxiliary obligations under the Mandate.

With regard to the first point, the same reasons which justify
the conclusion that the Mandate and the obligations of the Union
were not brought to an end by the dissolution of the League, lead
inevitably to the conclusion that the legal rights and interests of
the Members, under the Mandate, survived. If the obligations of
the Union, one of the “Mandatories on behalf of the League”,
continued, the legal rights and interests of the Members of the
League must, by parity of reasoning, have been maintained. It
is therefore necessary to find, and to rely on, some disposition of
the Mandate which, under the rules of international law, would be
capable of impairing or extinguishing the legal rights and interests
of the Members of the League, including those which are not
members of the United Nations. No provisions of the Charter
could be sufficient for the purpose. Only action by the League, or
the consent of the Members of the League, could have that effect.

The second point relates to the auxiliary obligations, the third
kind of obligations mentioned above as arising under the Mandate.
No problem exists, as regards the compulsory jurisdiction of the
Permanent Court, which was transferred to this Court by Article 37
of the Statute.

The obligations in relation to report and accountability to, and
supervision by, the League, under paragraphs 7 and 8 of Article 22
of the Covenant and Articles 6 and 7 of the Mandate Agreement,
present more difficulty. The discharge of these obligations directly
involved the participation of the Council and the Permanent
Mandates Commission. The League, by its Resolution of April 18th,
1946, paragraph 3, recognized ‘‘that, on the termination of the
League’s existence, its functions with respect to the mandated
territories will come to an end’, and noted “that Chapters XI,
XII and XIIE of the Charter of the United Nations embody
principles corresponding to those declared in Article 22 of the
Covenant of the League”. It was nc longer possible for the Union
to send reports to a non-existent Council, or to be accountable
to, or supervised by, a non-existent Permanent Mandates Com-
mission. It is, therefore, necessary to give close consideration
to the action taken at Geneva, in Apri! 1946, in order to determine

42
SEPARATE. OPINION BY JUDGE READ 167

the effect of the termination of the League’s existence upon these
auxiliary obligations.

The Assembly which met at Geneva in April, 1946, was not an
ordinary Assembly engaged in routine business. It was not
attempting to amend the Covenant, or the provisions of the
Mandates. It was winding up the League. Its most important
resolution read as follows:

“x. (1) With effect from the day following the close of the
present session of the Assembly, the League of Nations shall cease
to exist except for the sole purpose of the liquidation of its affairs
as provided in the present resolution.”

There is no doubt that the Assembly succeeded in its purpose.
The League has, in fact, come to an end. The only question, and
one which has been raised by eminent jurists, is whether the
Assembly was legally competent to do what it did.

I am of the opinion that the Assembly was competent to liqui-
date the League, on two grounds.

The first is that which is indicated by the preamble: “‘Con-
sidering that, under Article 3, paragraph 3, of the Covenant, the
Assembly may deal with any matter within the sphere of action
of the League.” Mortality is an essential attribute of human
organization. In the field of municipal law, it is possible to provide,
by legislation, for supervised liquidation, but, in international
law, there is no super-State or supreme legislative authority. In
the case of an international organization, and in the absence of
express provisions in its charter, a legal power of liquidation
arises by necessary implication. Under the Covenant, the Assembly,
representing all of the Members, was clearly justified in proceeding
upon the assumption that this power to liquidate could be exercised
by it, and by no other organ or agency of the League.

The second ground is:based upon a general principle of law
recognized by civilized nations. Any legal position, or system of
legal relationships, can be brought to an end by the consent of all
persons having legal rights and interests which might be affected
by their termination. The Assembly, in liquidating the League,
was not merely clothed. with the authority conferred upon it by
the Covenant. Its action, in winding up the League and the Man-
dates System, expressed the consent of all the Members of the
League, present or absent, to the measures adopted ; and waived,
on their behalf, any rights or any objections that they might
have raised to the course of action approved by its resolutions.

The Assembly, in providing for the liquidation of the Mandates
System, was faced with practical problems, some of which are
relevant to the present case. There was the need to enable Man-

43
SEPARATE OPINION BY JUDGE READ 168

datory Powers to conclude trusteeship agreements. The Mandatory
Power, as such, was not the sovereign of the territory. It had no
right of disposition, no jus disponend: : it was merely a Mandatory
on behalf of the League. Only the League and its Members could
authorize a Mandatory to conclude a trusteeship agreement ; or
indeed, to take any action which would impair rights or obligations
under a Mandate or bring a Mandate to an end. Similarly, only
the League could make legal provision for the proposal by the
Union, which involved the termination of the Mandate for South-
West Airica by incorporation of the Territory as an integral part
of the Union with international recognition conferred by the
General Assembly of the United Nations. Further, in view of the
provisions of the Charter, there would, of necessity, be a period
of indefinite duration, between the dissolution of the League and
the conclusion of trusteeship agreements or other disposition
of the Mandates. To cover this period, it might be essential, in
the interest of the well-being and development of the peoples of
the territories under Mandate, to make some provision for the
discharge of the League functions, in respect of accountability,
supervision and modification, by the United Nations.

The action of the Assembly was expressed in the Resolution of
April 18th, 1946, which included: the following provision :

“4. Takes note of the expressed intentions of the Members
of the League now administering territories under Mandate to
continue to administer them for the well-being and development
of the peoples concerned in accordance with the obligations
contained in the respective Mandates, until other arrangements
have been agreed between the United Nations and the respective
mandatory Powers.”

The resolution was not expressed in technical legal language, but
rather as a political document. It did, however, set forth the intention
of the League and its Members that the Mandates should survive
the League. It expressed the consent of the League and its Members
to the disposition of the Mandates by other arrangements agreed
between the United Nations and the respective Mandatory Powers.
The language used was broad enough to cover the practical
problems referred to above : to give legal authority to a Mandatory
to terminate a Mandate by concluding a trusteeship agreement ;
to sanction the termination of a Mandate by emancipation, incor-
poration or merger; or to enable a modification of a Mandate
by establishing report and accountability to, or supervision by,
the United Nations. These ends could only be accomplished by
arrangements agreed between the United Nations and the
Mandatory Power. There can be no doubt that the competence
of the Assembly and Members to wind up the League extended

44
SEPARATE OPINION BY JUDGE READ 169

to the Mandates System and included executory measures of
this sort, which were essential elements of effective liquidation.

As a result of the foregoing considerations, it is possible to
summarize the position, as regards the international status of
South-West Africa and the international obligations of the Union
arising therefrom, after the termination of the existence of the
League :

First : the Mandate survived, together with all of the essential
and substantive obligations of the Union.

Second: the legal rights and interests of the Members of the
League, in respect of the Mandate, survived with one
important exception—in the case of Members that did not
become parties to the Statute of this Court, their right to
implead the Union before the Permanent Court lapsed.

Third : the obligations in respect of report and accountability
to, and supervision by, the League and its organs, and
in respect of modification, were affected by impossibility of
performance, due to the disappearance of the Council and
Permanent Mandates Commission.

Fourth: the position, as regards report, accountability and
supervision was subject to modification by arrangement agreed
between the United Nations and the Union.

With regard to the other factors which may have affected the
continuance of the international obligations of the Union, there is
one which cannot be overlooked. A territory, held under Mandate
by a Member of the United Nations, is not left to the uncontrolled
administration of the Mandatory Power. In the present instance,
the Union, in the case of disputes relating to the interpretation or
the application of the provisions of the Mandate, is subject to the
compulsory jurisdiction of this Court—under the provisions of
Article 7 of the Mandate Agreement and Article 37 of the Statute,
reinforced by Article 94 of the Charter. The importance of these
provisions cannot be measured by the frequency of their exercise.
The very existence of a judicial tribunal, clothed with compulsory
jurisdiction, is enough to ensure respect for legal obligations. In
addition, the General Assembly has wide powers under Article 10
and other articles of the Charter. There is, therefore, no lack of
adequate provision in the Charter for dealing with the position of a
territory under Mandate during the period intervening between the
dissolution of the League and the termination of the Mandate,
whether by conclusion of a trusteeship agreement or in some other
way.

There remains the question—the fourth point in the above
summary—whether the position, as regards report, accountability

45
SEPARATE OPINION BY JUDGE READ 170

and supervision, has since been modified by arrangement agreed
between the United Nations and the Union of South Africa ; or, in
other words, was there an ‘‘arrangement agreed between”’ the United
Nations and the Union whereby the United Nations was to be sub-
stituted for the Council and the Permanent Mandates Commission of
the League, in the matters of report, accountability and supervision ?

It is unnecessary to discuss the juridical nature of an international
agreement. It is sufficient, for present purposes, ‘to state that an
“arrangement agreed between’ the United Nations and the Union
necessarily included two elements : a meeting of the minds ; and an
intention to constitute a legal obligation.

It has been suggested, in the written statements of the govern-
ments arid in the argument, that there was agreement between the
Union and the United Nations, and that the latter was substituted for
the League organs, as regards report, accountability and supervision.
Tn reviewing the evidence upon which this suggestion is founded, it
will be convenient to concentrate upon the single question whether
there was a meeting of the minds; i.e., whether an agreement was
reached between the Union and the United Nations, in the course of
the proceedings before the General Assembly and its Committees.

At a meeting of the Fourth Committee, November 13th, 1946,
the representative of the Union made the original proposal, in the
following words :

“In particular the Union would, in accordance with Article 73,
paragraph (e), of the Charter, transmit regularly to the Secretary-
General of the United Nations ‘for information purposes, subject
to such limitations as security and constitutional regulations
might require, statistical and other information of a technical
nature relating to economic, social and educational conditions’
in South West Africa...”

This proposal was renewed from time to time and its nature and
scope were confirmed, explained and clarified by different repre-
sentatives of the Union. It is unnecessary to cite all the instances.
Fortunately, there is on record a statement, which received the
unanimous approval of the Fourth Committee, and which gives a
detailed explanation of the proposal as understood both by the
representative of the Union and by the members of the Fourth
Committee. The Rapporteur’s Report, October 27th, 1947, stated :

“At the thirty-third meeting of the Committee on 27 September
1947, in response to a request by the representative of Denmark
for amplification of the proposal to maintain the status guo in
South West Africa and to continue to administer the Territory
in the spirit of the mandate, particularly with regard to the United
Nations and its organs, the representative of the Union of South
Africa explained that the annual report which his Government
would submit on South West Africa would contain the same type
of information on the Territory as is required for Non-Self-Governing
Territories under Article 73 (e) of the Charter. It was the

46
SEPARATE OPINION BY JUDGE READ 171

assumption of his Government, he said, that the report would
not be considered by the Trusteeship Council and would not be
dealt with as if a trusteeship agreement had in fact been concluded.
He further explained that, since the League of Nations had ceased
to exist, the right to submit petitions could no longer be exercised,
since that right presupposes a jurisdiction which would only exist
where there is a right of control or supervision, and in the view
of the Union of South Africa no such jurisdiction is vested in the
United Nations with regard to South West Africa.’’

The terms of a letter from the deputy permanent representative
of the Union, May 31st, 1948, show that the proposal could no
longer be regarded as standing. Even if the original proposal could
have been regarded as having been made with a view to a legal
obligation, it could no longer be so regarded after the Union had
indicated that the transmission of information was on a voluntary
basis. It is, therefore, necessary to ascertain whether an arrange-
ment was agreed between the Union and the United Nations before
that date.

It is clear, from the record, that the Government of the Union
was not prepared to put forward any proposal which went beyond
the following elements :

(a) an undertaking to transmit annual reports, in accordance
‘with, and in the terms of, Article 73 (e) of the Charter, for
the information of the United Nations ;

(b) by virtue of the provisions of the Charter, this infor-
mation would be available to the General Assembly, in the
exercise of its functions under Article 10 and other articles
of the Charter, in any matter in which the functions might
concern South-West Africa.

It is equally clear, from the record, that the General Assem-
bly was not prepared to agree to an | arrangement on such a
limited basis.

On the other hand, it is doubtful whether the General Assembly
was willing, at any stage, to agree to any arrangement that did
not involve a trusteeship agreement for South-West Africa. It is
certain that the General Assembly was not prepared to agree to
any arrangement that did not involve the following: reports of the
same nature and scope as those which had been due to the Council
under the provisions of Article 22 of the Covenant and the Mandate
Agreement ; substitution of the United Nations for the Council and
Permanent Mandates Commission, as regards report, accountability
and supervision ; review of reports by the Trusteeship Council.
It is equally certain that the Union was not ready to agree to an
arrangement involving these elements.

In these circumstances, it is necessary to conclude that there was
no arrangement agreed between the Union and the United Nations,
in the matter of report, accountability and supervision.

47
SEPARATE OPINION BY JUDGE READ 172

In the absence of such an arrangement, the only other possible
bases for the obligations in question would be succession by the
United Nations to the functions, powers and responsibilities of the
League in respect of Mandates. Such a succession could not be
based upon the provisions of the Charter, because, as I have stated
above, no provisions of the Charter could legally affect an institu-
tion founded upon the Covenant, or impair or extinguish legal
rights and interests of those Members of the League which are not
members of the United Nations. It could not be based on implica-
tions or inferences drawn from the nature of the League and
the United Nations or from any similarity in the functions of the
organizations. Such a succession could not be implied, either in
fact or in law, in the absence of consent, express or implied by the
League, the United Nations and the Mandatory Power. There was
no such consent.

Reference to the terms of the Resolution of the General Assem-
bly, February 12th, 1946, XIV-I (I), Clause 3 C, shows that the
General Assembly’s action was inconsistent with the doctrine of
succession. Paragraph 3 read:

“3. The General Assembly declares that the United Nations is
willing in principle, and subject to the provisions of this resolu-
tion and of the Charter of the United Nations, to assume the
exercise of certain functions and powers previously entrusted to
the League of Nations, and adopts the following decisions, set
forth in A, B, and C below.”

The decision C read:
“C. Functions and Powers under Treaties. International Conven-
tions, Agreements and Other Instruments Having a Political
Character
The General Assembly will itself examine, or will submit to
the appropriate organ of the United Nations, any request from
the parties that the United Nations should assume the exercise
of functions or powers entrusted to the League of Nations by
treaties, international conventions, agreements and other instru-
ments having a political character.”

The Mandate involves functions and powers ofa political character.
It is founded upon a treaty and an agreement. The parties are the
League and the Union of South Africa. In substance, decision C
provides that the Genera] Assembly will examine a request from
the Union of South Africa and other interested parties that the
United Nations should assume League functions, as regards report,
accountability and supervision over the South-West African Man-
date. No such request has been forthcoming, and the General
Assembly has not had occasion to act under decision C. The very
existence of this express provision, however, makes it impossible
to justify succession based upon implication.

48
SEPARATE OPINION BY JUDGE READ 173

In the case of the League, there was no consent to succession
in the case of Mandates ; and it is impossible to imply consent,
in view of the express provision of paragraph 4 of the Resolu-
tion of April 18th, 1946, cited and discussed above, with regard
to arrangements between the United Nations and the Manda-
tory Powers. It will be observed that the provisions of para-
graph 4 are complementary to, and in complete accord with, those
of decision C. This may be explained by the fact that the members
of the First Committee of the League, who drafted the resolution,
were fully aware of the provisions of decision C.

Accordingly, in the absence of an “arrangement agreed between’’
the United Nations and the Union, and in the absence of
succession by the United Nations to the political functions of the
League, in respect of the Mandates, I am obliged to conclude that
the Union of South Africa is not under an obligation, arising under
the Mandate, to render annual reports, under paragraph 7 of
Article 22 of the Covenant and Article 6 of the Mandate Agreement,
to the United Nations. For the same reasons, the Union is not
under any obligation, arising under the Mandate, as regards account-
ability to, and supervision by, the United Nations.

With regard to the so-called right of petition, the foregoing
considerations would be applicable. There are, however, additional
reasons, which prevent me from concurring in the answer given
by the Court and the reasons by which it is justified. The regulation
of petitions was based upon rules of procedure adopted by
the Council of the League on January 31st, 1923. Obligations
which the Union may have incurred as a result of the adoption
of these rules cannot possibly be regarded as “international obliga-
tions under the mandate for South-West Africa”, within the
meaning of Question (a). Further, even if the United Nations
succeeded to the functions of the League, in respect of mandated
territories, it would not follow that the General Assembly would
be bound by the rules of procedure adopted by the Council of the
League, as regards petitions or any other aspects of the problem.
The General Assembly could make its own rules, acting under the
provisions of Article 21 of the Charter.

(Signed) J. E. READ.

49
